DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed April 4, 2022, have been fully considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  typographical error.  Claim 6 recites the limitation “NaCl2” in line 2, which is not the correct formula of sodium chloride.  It is also unclear why only half of the list is recited as formulae.  Appropriate correction is required.  

Claim 6 is objected to because of the following informalities:  typographical error.  Claim 6 recites the limitation “KCl2” in line 2, which is not the correct formula of potassium chloride.  It is also unclear why only half of the list is recited as formulae.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-10, 13-16, and 19-20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for specific shale inhibitors, does not reasonably provide enablement for any and/or all “cationic shale inhibitors” as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(B) The nature of the invention – shale inhibition (See Applicant’s Specification: [0005]; [0020]);
(C) The state of the prior art – compatibility issues (See Applicant’s Specification: [0005]);
(D) The level of one of ordinary skill – (See Applicant’s Specification: [0075]);
(G) The existence of working examples – (See Applicant’s Specification: [0060] – [0074]);
However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(A) The breadth of the claims – any and/or all cationic shale inhibitors;
(E) The level of predictability in the art – testing any and/or all cationic shale inhibitors;
(F) The amount of direction provided by the inventor;
(H) The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure.
That is, four of the Wands factors support Enablement, while four factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.
For purposes of examination, the Examiner interprets this limitation to recite “comprising a cationic shale inhibitor selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof” for the remainder of this Office action.
Claims 1-3, 5-12, 14-18, and 20 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for specific shale inhibitors, does not reasonably provide enablement for any and/or all “anionic shale inhibitors” as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(B) The nature of the invention – shale inhibition (See Applicant’s Specification: [0005]; [0020]);
(C) The state of the prior art – compatibility issues (See Applicant’s Specification: [0005]);
(D) The level of one of ordinary skill – (See Applicant’s Specification: [0075]);
(G) The existence of working examples – (See Applicant’s Specification: [0060] – [0074]);
However, the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the full claim scope:
(A) The breadth of the claims – any and/or all anionic shale inhibitors;
(E) The level of predictability in the art – testing any and/or all anionic shale inhibitors;
(F) The amount of direction provided by the inventor;
(H) The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure.
That is, four of the Wands factors support Enablement, while four factors do not support Enablement, one of which relates directly to the current claim scope (A).  Therefore, there exists a Scope of Enablement deficiency for the current claims.
For purposes of examination, the Examiner interprets this limitation to recite “an anionic shale inhibitor comprising a polyacrylamide polymer, copolymer, or terpolymer” for the remainder of this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boul et al. (US 2017/0218250).
Claim 1. Boul discloses A method comprising: introducing an additive comprising a cationic shale inhibitor ([0047] “polydiallyldimethylammonium chloride (polyDADMAC)”) and an anionic shale inhibitor ([0047] “polyacrylamide polymer”) into a treatment fluid ([0006]; [0009]; [0035]; [0048]), …; and introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation that comprises shale ([0007]; [0010]; [0034]; [0048]); and allowing the additive to interact with the shale in the subterranean formation to at least partially inhibit the shale ([0038]; [0045]).  
Boul discloses synergistic polymer additives that may comprise cationic and/or anionic polymers that function to provide shale inhibition ([0009]; [0047]), wherein the synergistic polymer additives can be present in an amount between 0.1 lbm/bbl to 15 lbm/bbl ([0047]), but Boul does not explicitly disclose wherein the cationic shale inhibitor is present in the additive at a ratio of about 1:2 to about 1:10 by volume of the anionic shale inhibitor.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration range(s) of the components of the synergistic polymer additives in Boul to the range(s) / ratio(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2. Boul discloses The method of claim 1, wherein the cationic shale inhibitor is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof ([0047]).
Claim 4. Boul discloses The method of claim 1, wherein the anionic shale inhibitor comprises a polyacrylamide polymer, copolymer, or terpolymer ([0047]).
Claim 5. Boul discloses The method of claim 1.  Regarding the limitation: wherein the treatment fluid is introduced into at least a portion of the wellbore or subterranean formation having a temperature of 150°F or higher, Boul discloses introducing the composition into a wellbore and allowing the composition to invade pore spaces near the wellbore in the shale surface of the shale formation ([0007]; [0010]; [0034]; [0035]; [0048]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to introduce the composition in Boul into various downhole environments, such as varying temperatures, including the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 6. Boul discloses The method of claim 1.  Regarding the limitation: wherein the additive further comprises a salt selected from the group consisting of: CaCl2, NaCl2, KCl2, CaBr2, ammonium chloride, ammonium nitrate, sodium acetate, and any combination thereof, Boul discloses that it is well known in the art of clay stabilization / shale inhibition to utilize salts, such as potassium chloride (KCl) and/or sodium chloride (NaCl) in inhibiting swelling and dispersion of shale ([0004]; [0005]).  Boul further discloses that the composition may include salt, such as KCl and NaCl ([0049]).
Claim 7. Boul discloses The method of claim 1.  Regarding the limitation: wherein the additive is added to the treatment fluid in an amount of from about 0.01 to about 10 gallons per thousand gallons by volume of the treatment fluid, Boul discloses wherein the synergistic polymer additives can be present in an amount between 0.1 lbm/bbl to 15 lbm/bbl ([0047]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the volumetric range of the synergistic polymer additives in Boul to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 9. Boul discloses The method of claim 1.  Boul does not expressly disclose wherein the cationic shale inhibitor is present in the additive in an amount of from about 1 % to about 10% by weight of the additive.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration range(s) of the components of the synergistic polymer additives in Boul to the range(s) / ratio(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 10. Boul discloses A method comprising: drilling at least a portion of a wellbore to penetrate a portion of subterranean formation that comprises shale ([0035]; [0045]); circulating a drilling fluid in at least the portion of the wellbore while drilling at least the portion of the wellbore ([0035]; [0048]), the drilling fluid comprising an additive comprising a base fluid ([0035]; [0048]), a cationic shale inhibitor ([0047] “polydiallyldimethylammonium chloride (polyDADMAC)”), and an anionic shale inhibitor ([0047] “polyacrylamide polymer”); and allowing the additive to interact with the shale in the subterranean formation to at least partially inhibit the shale ([0007]; [0010]; [0034]; [0035]; [0048]).  
Claim 11. Boul discloses The method of claim 10, wherein the cationic shale inhibitor is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof ([0047]).
Claim 13. Boul discloses The method of claim 10, wherein the anionic shale inhibitor comprises a polyacrylamide polymer, copolymer, or terpolymer ([0047]).
Claim 15. Boul discloses The method of claim 10.  Regarding the limitation: wherein the additive further comprises a solvent selected from the group consisting of: an alcohol, a glycol, polyethylene glycol, acetone, and any combination thereof, Boul discloses that the composition may further comprise a solvent ([0044]).  Boul further discloses testing shale inhibiting additives using ethylene glycol ([0066]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to select a solvent as instantly claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 16. Boul discloses A method comprising: introducing a treatment fluid into a wellbore penetrating at least a portion of a subterranean formation that comprises clay ([0007]; [0010]; [0034]; [0048]) …, wherein the treatment fluid comprises: a base fluid ([0006]; [0009]; [0035]; [0048]), and an additive comprising a cationic clay stabilizer ([0047] “polydiallyldimethylammonium chloride (polyDADMAC)”) and an anionic clay stabilizer ([0047] “polyacrylamide polymer”); and allowing the additive to interact with the clay in the subterranean formation to at least partially inhibit the clay ([0038]; [0045]).
Boul does not disclose introducing the treatment fluid at or above a pressure sufficient to create or enhance one or more fractures in the subterranean formation.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to at least try introducing / injecting the composition in Boul into the shale formation at a variety of pressures based on a finite number of identified, predictable solutions with a reasonable expectation of success since the main goal in Boul and of the claimed invention is utilizing the composition for clay stabilization / shale inhibition.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the introduction / injection pressure in Boul to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 17. Boul discloses The method of claim 16, wherein the cationic clay stabilizer is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof ([0047]).  
Claim 19. Boul discloses The method of claim 16, wherein the anionic clay stabilizer comprises a polyacrylamide polymer, copolymer, or terpolymer ([0047]).
Claim 20. Boul discloses The method of claim 16.  Regarding the limitation: wherein the treatment fluid is introduced into at least a portion of the wellbore or subterranean formation having a temperature of 150°F or higher, Boul discloses introducing the composition into a wellbore and allowing the composition to invade pore spaces near the wellbore in the shale surface of the shale formation ([0007]; [0010]; [0034]; [0035]; [0048]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to introduce the composition in Boul into various downhole environments, such as varying temperatures, including the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 3, 8, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boul et al. (US 2017/0218250) in view of Friedheim et al. (US 2017/0327723).
Claim 3. Boul discloses The method of claim 1.  Boul does not disclose wherein the cationic shale inhibitor comprises a cationic polyamine having a molecular weight of from about 1,000 g/mol to about 200,000 g/mol.  However, Friedheim teaches wellbore fluids containing shale inhibitors ([0032]), such as polyamine shale inhibitors ([0034] – [0036]).  Friedheim further teaches wherein the polyamine shale inhibitors may include copolymers of acrylamide-type comonomers and at least one cationic amino-containing comonomer, such as diallyldimethyl ammonium chloride ([0043]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shale inhibitor additive(s) in Boul with at least one polyamine shale inhibitor, as taught by Friedheim, in order to reduce clay dispersion, stabilize clay particles, and prevent formation damage and dissolution that would otherwise alter the wellbore fluid composition and rheology ([0032]).
Claim 8. Boul discloses The method of claim 1.  Friedheim further teaches wherein the treatment fluid comprises an anionic friction reducer ([0042]).
Claim 12. Boul discloses The method of claim 10.  Boul does not disclose wherein the cationic shale inhibitor comprises a cationic polyamine having a molecular weight of from about 1,000 g/mol to about 200,000 g/mol.  However, Friedheim teaches wellbore fluids containing shale inhibitors ([0032]), such as polyamine shale inhibitors ([0034] – [0036]).  Friedheim further teaches wherein the polyamine shale inhibitors may include copolymers of acrylamide-type comonomers and at least one cationic amino-containing comonomer, such as diallyldimethyl ammonium chloride ([0043]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shale inhibitor additive(s) in Boul with at least one polyamine shale inhibitor, as taught by Friedheim, in order to reduce clay dispersion, stabilize clay particles, and prevent formation damage and dissolution that would otherwise alter the wellbore fluid composition and rheology ([0032]).
Claim 14. Boul discloses The method of claim 10.  Friedheim further teaches wherein the drilling fluid comprises an anionic friction reducer ([0042]).  
Claim 18. Boul discloses The method of claim 16.  Boul does not disclose wherein the cationic clay stabilizer comprises a cationic polyamine having a molecular weight of from about 1,000 g/mol to about 200,000 g/mol.  However, Friedheim teaches wellbore fluids containing shale inhibitors ([0032]), such as polyamine shale inhibitors ([0034] – [0036]).  Friedheim further teaches wherein the polyamine shale inhibitors may include copolymers of acrylamide-type comonomers and at least one cationic amino-containing comonomer, such as diallyldimethyl ammonium chloride ([0043]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shale inhibitor additive(s) in Boul with at least one polyamine shale inhibitor, as taught by Friedheim, in order to reduce clay dispersion, stabilize clay particles, and prevent formation damage and dissolution that would otherwise alter the wellbore fluid composition and rheology ([0032]).

Response to Arguments
Applicant’s arguments, filed April 4, 2022, have been fully considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674